Title: Memorandum, 16 June 1757
From: Washington, George
To: 



Fort Loudoun June 16th 1757.

The following account sent to Colo. Stanwix and Governor Dinwiddie together with the Council of War.
The number of men fit for Duty in the Virginia Regiment,

exclusive of the Detachment gone for Carolina—where stationed, and the distance of each Garrison from this place.

               
                  Men
                  
                  Miles
               
               
                  At Fort Loudoun
                  100
                  
                  
               
               
                  At Maidstone
                  60
                  distance
                  36
               
               
                  At Edwards
                  16
                  do
                  22
               
               
                  At Pearsals
                  35
                  do
                  50
               
               
                  At Fort Pleasant
                  30
                  do
                  70
               
               
                  At Butter-milk Ft
                  28
                  do
                  78
               
               
                  At Harness’s Ft
                  27
                  do
                  81
               
               
                  At Powers Mill
                  28
                  distance
                  90
               
               
                  At Vass’s
                  60
                  do
                  210
               
               
                  
                  384
                  
                  
                  
               
            
